United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3444
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa
Ricardo Jose Tamariz-Cazeres,           *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: April 16, 2010
                                Filed: May 21, 2010
                                 ___________

Before BYE, JOHN R. GIBSON and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

      A jury convicted Ricardo Jose Tamariz-Cazeres (“Tamariz-Cazeres”) of one
count of conspiracy to distribute methamphetamine, see 21 U.S.C. § 846, and two
counts of distributing methamphetamine, see 21 U.S.C. § 841(a)(1). Tamariz-Cazeres
appeals the district court’s1 denials of his motions for judgment of acquittal and for
a new trial, as well as his sentence. For the following reasons, we affirm.




      1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.
       On November 4, 2008, law enforcement officers stopped Seth Chambers and
found a large sum of cash in his possession. Chambers revealed that he was planning
to use the cash to pay off an existing debt for methamphetamine he had purchased
from “Ricardo,” whom he later identified as Tamariz-Cazeres. Chambers agreed to
cooperate with law enforcement and act as a confidential informant. Over the next
few weeks, Chambers engaged in a series of controlled purchases of
methamphetamine from Tamariz-Cazeres. Chambers would call one of the cell phone
numbers he had for Tamariz-Cazeres, and they would meet in the parking lot of a local
Walmart. During most of the controlled purchases, Tamariz-Cazeres’s older brother,
Ismael, actually handed the drugs to Chambers. These exchanges culminated in
Chambers’s purchase of eight ounces of methamphetamine on December 3, 2008,
after which Tamariz-Cazeres was arrested. Following his arrest, Tamariz-Cazeres told
law enforcement that his role that day was to “watch over” the drug transaction.

       At trial, Chambers, testifying as part of a plea agreement, described the details
of these exchanges. Law enforcement officers who observed and videotaped the
transactions corroborated his testimony. In addition, Ismael, also testifying as part of
a plea agreement, confirmed that Tamariz-Cazeres was the one who arranged the
meetings. Tamariz-Cazeres’s defense focused on the fact that he has a nearly
indistinguishable twin brother, Ricardo Manuel Tamariz-Cazeres (“Ricardo Manuel”).
Ricardo Manuel was in fact present during some of the transactions, and his car was
used in the first controlled transaction. None of the officers observing the controlled
transactions could identify which twin was present during the exchanges, though
Chambers testified that he could distinguish the twins based on Tamariz-Cazeres’s
eyebrow ring. Tamariz-Cazeres was the twin arrested after the final controlled
purchase; Ricardo Manuel was not present during this transaction, as he was working
at the time. Rejecting the argument that the wrong twin was on trial, the jury
convicted Tamariz-Cazeres on all three counts. Tamariz-Cazeres faced a mandatory
minimum sentence of 120 months’ imprisonment and an advisory sentencing
guidelines range of 151 to 188 months’ imprisonment. Although Tamariz-Cazeres

                                          -2-
sought a 120-month sentence, the district court sentenced him to the bottom of his
guidelines range, 151 months’ imprisonment.

      Tamariz-Cazeres first argues that there was insufficient evidence to support his
convictions and that therefore the district court erred in denying his motion for
judgment of acquittal. “We ‘review the sufficiency of the evidence de novo, viewing
the evidence in the light most favorable to the verdict. Reversal of a conviction is
proper only if no reasonable jury could have found the defendant guilty beyond a
reasonable doubt.’” United States v. Pliego, 578 F.3d 938, 941 (8th Cir. 2009)
(quoting United States v. Kent, 531 F.3d 642, 651-52 (8th Cir. 2008)), cert. denied,
558 U.S. ---, 130 S. Ct. 1109 (2010).

      The Government presented more than sufficient evidence for a reasonable jury
to convict Tamariz-Cazeres on each of the three counts. Chambers testified that he
could distinguish the twins and that Tamariz-Cazeres was involved in each of the
transactions. The Government also presented evidence linking the phone number
Chambers called to arrange the methamphetamine purchases to Tamariz-Cazeres.
While Tamariz-Cazeres argues that Chambers’s testimony was unreliable, a jury’s
credibility determinations are “virtually unassailable on appeal,” United States v.
Vickers, 528 F.3d 1116, 1120 (8th Cir. 2008) (quoting United States v. Alama, 486
F.3d 1062, 1065 (8th Cir. 2007)). Tamariz-Cazeres argues that this is the rare case
where “no reasonable person could believe the incriminating testimony,” United
States v. Watson, 952 F.2d 982, 988 (8th Cir. 1991). Given the corroborating
testimony of the officers and Ismael, along with Tamariz-Cazeres’s own statements
confirming his role in distributing the methamphetamine, we reject this argument.

      Tamariz-Cazeres next challenges the denial of his motion for a new trial. “We
review a district court’s denial of a motion for a new trial for an abuse of discretion.”
United States v. McClellon, 578 F.3d 846, 857 (8th Cir. 2009). “When faced with a
motion for a new trial, unlike a motion for judgment of acquittal, a district court is

                                          -3-
permitted to weigh the evidence and judge witness credibility for itself in determining
if there may have been a miscarriage of justice such that a new trial is required.”
United States v. Samuels, 543 F.3d 1013, 1019 (8th Cir. 2008), cert. denied, 556 U.S.
---, 129 S. Ct. 1921 (2009). “Motions for new trials based on the weight of the
evidence are generally disfavored.” United States v. Campos, 306 F.3d 577, 579 (8th
Cir. 2002).

       We reject Tamariz-Cazeres’s argument that a miscarriage of justice has
occurred in this case. Tamariz-Cazeres was arrested in a Walmart parking lot,
immediately after a sale of methamphetamine to Chambers took place there. Tamariz-
Cazeres admitted to police officers that he was there to “watch over” the transaction.
Although Chambers and Ismael testified as part of a plea agreement, Tamariz-
Cazeres’s argument about their credibility “is no more compelling on the issue of a
new trial than it was on the issue of judgment of acquittal.” See United States v.
Hawkins, 548 F.3d 1143, 1149 (8th Cir. 2008) (quoting Samuels, 543 F.3d at 1019-
20), cert. denied, 556 U.S. ---, 129 S. Ct. 2757 (2009). “The defense took full
advantage of the opportunity to discredit [the] testimony, and the jury was free to
believe all, part, or none of it.” Id. Moreover, Chambers’s and Ismael’s testimony
was consistent and was corroborated by testimony from the law enforcement officers
who videotaped the transactions. Furthermore, the vehicle present at most of the
transactions was registered to Tamariz-Cazeres and returned to his home afterwards.
The evidence is not “so lacking in probative force that a new trial is warranted,” see
United States v. Davis, 534 F.3d 903, 913 (8th Cir. 2008), and therefore the district
court did not abuse its discretion in denying the motion for a new trial.

      Turning to his sentencing, Tamariz-Cazeres first argues that the district court
improperly denied his request for a mitigating role reduction under U.S.S.G. § 3B1.2.
“[W]e review the district court’s factual findings for clear error and its application of
the guidelines de novo.” United States v. Barker, 556 F.3d 682, 689 (8th Cir. 2009).
Tamariz-Cazeres argues that, “he was, at best, a delivery man acting at the behest of

                                          -4-
his siblings.” Appellant’s Br. at 25. Even if we were to accept his characterization
of his role, “[n]umerous decisions have upheld the denial of minor role adjustments
to defendants who served as middlemen . . . because those participants play a critical
role in illicit drug trafficking by directing prospective buyers to sellers who wish to
remain hidden from public view.” United States v. Deans, 590 F.3d 907, 910 (8th Cir.
2010) (internal quotation marks omitted) (collecting cases). At a minimum, Tamariz-
Cazeres played precisely this “middleman” role: Chambers would call him to arrange
transactions, and Tamariz-Cazeres would facilitate those transactions with Ismael.
“[M]erely showing the defendant was less culpable than other participants is not
enough to entitle the defendant to the adjustment if the defendant was deeply involved
in the offense.” United States v. Payne, 377 F.3d 811, 816 (8th Cir. 2004), vacated
on other grounds, 543 U.S. 1112 (2005) (internal quotation marks omitted) (quoting
United States v. Bush, 352 F.3d 1177, 1182 (8th Cir. 2003)). The district court did not
err in denying the reduction.

       Finally, Tamariz-Cazeres argues that his 151-month sentence was substantively
unreasonable. “Whether a sentence is reasonable in light of § 3553(a) is reviewed for
abuse of discretion. A sentencing court abuses its discretion if it fails to consider a
relevant factor that should have received significant weight, gives significant weight
to an improper or irrelevant factor, or considers only the appropriate factors but
commits a clear error of judgment in weighing those factors.” United States v.
Watson, 480 F.3d 1175, 1177 (8th Cir. 2007) (internal citation omitted). “We
presume a sentence within the guidelines range is reasonable and the burden is on a
defendant to show his sentence should have been lower considering the factors
enumerated in 18 U.S.C. § 3553(a).” United States v. Bolden, 596 F.3d 976, 984 (8th
Cir. 2010). We find no abuse of discretion here. The district court discussed the
factors listed in 18 U.S.C. § 3553(a), and Tamariz-Cazeres does not argue that the
district court considered any inappropriate factors at his sentencing. Rather, Tamariz-
Cazeres again argues that, compared to his brothers, his conduct was relatively minor
and that he therefore should receive a lower sentence. However, the district court

                                         -5-
addressed this argument and found it unpersuasive, and the court’s conclusion that “a
sentence at the bottom of the range is fully sufficient to address all sentencing
considerations in this case” was not an abuse of discretion. Tamariz-Cazares’s
sentence was not substantively unreasonable.

      We therefore affirm the denials of Tamariz-Cazeres’s motions for judgment of
acquittal and for a new trial, along with his sentence.
                       ______________________________




                                         -6-